Title: [July 10. 1778.]
From: Adams, John
To: 


      July 10. 1778.
      
       
       
        
         
          To Jonathan Williams
         
         
          Mr. Williams
          Passi July 10. 1778
         
         We approve of the Directions given by you to stop the Reparation of the Arms at Nantes, paying the Workmen their Wages, Gratifications and Conduct Money, according to Agreement, of which you inform Us in your Letter July 3. 1778.
         
          Arthur Lee,
          John Adams
         
        
       
      
      
       
       
        
         
          To Jonathan Williams
         
         
          Passi July 10. 1778
         
         Mr. Williams is desired to send the Commissioners an order for the Goods remaining on hand, including the sixty three Barrells of Beef to be delivered to Mr. J. D. Schweighauser of Nantes or to his order.
         
          Arthur Lee,
          John Adams
         
        
       
      
      These two Letters are also in the Hand Writing of Mr. Arthur Lee, in my Book. The Reason why Dr. Franklin did not sign them I do not remember. He might be absent, or might disapprove them.
      
       
       
       
        
         
          To William McCreery
         
         
          Sir
          Passi July 10. 1778
         
         I had Yesterday the pleasure of your Letter from Nantes, and am much obliged to you for the agreable Intelligence contained in it….I had no letters by the Sarratoga, later than the thirtieth of April, but the Spy has arrived at Brest, and brought a full and unanimous Ratification of the Treaty, and an handsome Resolution of Congress expressing their high Sense of the Friendship of the French King. The Treaty was ratified in less than forty eight hours, after its Arrival.
         The English have affirmed in their Papers of the fourth of this month, that their Army has evacuated Philadelphia, and got safe to New York….I think they ought not to have got there without broken Bones. However, I have little dependence on these paragraphs of English Newspapers….Gates commands at Peeks Kill. An ominous Name, to the British Army in New York.
         I am glad to learn that a Vessell has arrived to your Address, in which you are also an Owner. I wish you much pleasure and profit in the disposition of her Cargo. And as Rochefoucault and Swift inform Us, that in all good fortune of our Friends We first consult our private Ends, if you have received among the Cargo, any good News, I wish you would let your Friends at Passi, come in for a Share of it.
         
         You will possibly see a Part of your Letter in the Affairs De L’Angleterre et de L’Amerique. The Anecdote of the M. De La Fayette, will please in this Country, which takes a great Interest in all the Actions of that gallant and amiable young Nobleman. His Lady is gone to Bourdeaux, or I would have sent your Letter to her.
         The Brest Fleet is sailed, as I was told last night, so that We may expect soon to hear of a Rencounter. I think it probable too, that We may soon hear of a splendid Sea Fight in America, the first that will grace the History of that Country. God grant it may be prosperous to it.
         
          I am, dear Sir, your Friend and Servant.
          John Adams
          Mr. William McCreery at Nantes.
         
        
       
      
      
       
       
        
         
          To John Thaxter
         
         
          Dear Sir
          Passi July 10. 1778
         
         I received, the day before Yesterday, your Letter by the Saratoga And I thank you for it, and for the Packett of Newspapers. Pray continue this goodness….Pack up every Newspaper you can lay your hands on, by themselves, and write upon the Outside of the Package “Not to be thrown Overboard,” for in that case, if they are taken, the News gets published by the Enemy, which is an Advantage. Pray send me also, a Sett of the Journals of the Congress, by every Opportunity for some time. Mr. Thompson will have the goodness (my Respects to him) to furnish you with these, without expence, and a Volume of the Journals, is a great Curiosity here, and an handsome Present. Inclose them in Carthrige Paper and direct them to me. Before this reaches you, great Events will have taken place in America, I presume, and very probably a Battle in Europe, between D’Orvilliere’s Fleet, and Keppells, in which if England should get the better, which seems not very probable, she will still be the Looser in the End, because the War she has before her with France, Spain and America, must exhaust her, how many gallant Exploits soever she may perform in the course of it.
         
          Your Friend
          John Adams
          Mr. John Thaxter, in the Secretary’s Office of Congress.
         
        
       
      
      
       
       
        
         
          To William Heath
         
         
          Sir
          Passi July 10. 1778
         
         I had the Honour of a Letter from you, by the French Frigate which gave me the more pleasure, as no other Person in the Massachusetts thought proper to take any notice of me, by that Opportunity….I laid your Letter immediately before the People in Power here, and an Extract of it has crep’d into a Publication called Affaires de L’Angleterre et de L’Amerique.
         We received the day before Yesterday, a very handsome Ratification of the Treaty, which is extreamly pleasing to the Ministry, and will give fresh Vigour to their Operations, as Hostilities are already commenced.
         Great Britain has before her a very chearing Prospect….Stripped of the best Branch of her Commerce, her Navy is like a girdled Tree. Without Soldiers, without Sailors, without Ships indeed in sufficient numbers and in suitable repair, without commerce, without Revenue, and without Allies, she has the united Forces of France, Spain and America to meet by Land and by Sea. She seems to be chiefly occupied at present with concerting Measures for the defence of the Kingdom, and is agitated with an apparent dread of another Conquest like that of William the Norman. France has an hundred Thousand Men in Normandie, Picardie and Brittany, and a Fleet compleatly ready to go out of Brest, if not already at Sea, greatly superiour to that of Keppell.—I mention Spain among the Ennemies of Britain, because, although she has not as yet made a Treaty with Us, yet I am well assured in my own mind, that she will have neither Inclination nor Ability to preserve a Neutrality, if a War is openly avowed between France and England as it very soon will be.
         I am very easy in my own Mind, concerning the British Commissioners, because, after the Resolutions of Congress upon the Conciliatory Bills, which you sent me, which are admired and applauded all over Europe, and after an Unanimous Ratification of the Treaty with France, I am sure there can be nothing to fear from a Conference.
         Britain has but one wise plan of Policy, which is as obvious, as it is prudent, and that is, instantly to make with America, such a Treaty as France has made. But she will not see it. She is yet too proud and vain, and the Consequences of her blindness must be, that instead of the dominant Power of Europe, which she has been but for a little while, she will dwindle down into a Power of the second order: as Spain, which under Charles the fifth was the first Power in Europe, by a similar quarrell with her Provinces, weakened herself to such a degree as to fall down into the middle Class of Powers, and has never yet been able to regain her Ascendancy. This is the established order of Things, when a Nation has grown to such an height of Power as to become dangerous to Mankind, she never fails to loose her Wisdom, her Justice and her Moderation, and with these she never fails to loose her Power; which however returns again, if those Virtues return.
         I shall be under great Obligations to you, Sir, if you will continue your favours by every opportunity. Your Newspapers, tho’ badly printed, are very valuable here. I am with great respect &c.
         
          John Adams
          Hon. Major General Heath Boston.
         
        
       
      
     